Order entered July 22, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00211-CR

                            MITCHELL, CHRISTEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-61101-U

                                          ORDER
       The Court has before it appellant Christen Mitchell’s July 18, 2013 “Motion for Release

of Oral Argument Recording and Transcript and to Extend Time to File Motion for Rehearing.”

We GRANT IN PART appellant’s motion and ORDER that any motion for rehearing is to be

filed on or before August 29, 2013. In all other respects appellant’s motion is DENIED.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE